Citation Nr: 0020181	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  98-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from July 1971 to August 
1983, and other active service from August 1985 to August 
1997.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In September 1998, the RO granted service connection for 
chronic patellar tendonitis of the left knee and allergic 
rhinitis, both evaluated as non-compensably disabling 
effective September 1997.  In July 1999, the RO granted 
service connection for uterine fibroids with a 10 percent 
rating effective September 1997, and denied service 
connection for a right knee condition.  The record does not 
contain a notice of disagreement as to the grants of service 
connection (i.e., the chronic patellar tendonitis of the left 
knee, the allergic rhinitis, or the uterine fibroids) or the 
effective date assigned to each, or the denial of service 
connection for the right knee condition.  Thus, such matters 
are not in appellate status at this time.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
Notice of Disagreement, a Statement of the Case, and a 
Substantive Appeal, the Board has no authority to proceed to 
a decision).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Angioedema was demonstrated during the veteran's active duty 
service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection for angioedema, also known as 
angioneurotic edema, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  See McManaway v. 
West, 13 Vet. App. 60 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after examining the record, 
the Board is satisfied that sufficient relevant facts have 
been properly developed in regard to the veteran's claim and 
that no further assistance to him is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
see also Rose v. West, 11 Vet. App. 169 (1998).  Service 
connection may be established under 38 C.F.R. § 3.303(b) 
(1999) by evidence of (i) the existence of a chronic disease 
in service or during the applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

At the outset, the Board observes that the veteran is 10 
percent service-connected for rhinitis.  The veteran has a 20 
+ year history of allergies.  The evidence of record reflects 
that the veteran was evaluated on multiple occasions in 
service for symptoms of swelling and itching at times 
attributed to allergies and variously diagnosed as 
angioneurotic edema, atopic dermatitis, urticaria, and 
angioedema, among others.  

During the veteran's first period of military service, July 
1971 to August 1983, the records reflect that the veteran was 
evaluated in September and October 1973 for periorbital edema 
and pruritic eyes an with erythematous rash below the lower 
lids.  The assessment reflects allergic reaction "?" 
etiology and edema "?" etiology, doubt allergic reaction.  
Thereafter, the veteran was evaluated for an upper 
respiratory infection with angioedema on multiple occasions 
in November 1974.  The veteran presented in January, 
February, and May 1975 with eye, lips, and facial swelling 
associated with allergies and treated with Actifed and 
Atarax.  In December 1976, the symptoms were diagnosed as 
angioneurotic edema.  In January 1978, the veteran presented 
with lip and facial swelling.  The note reflects that the 
edema [was] pruritic.  The diagnosis was idiopathic 
urticaria.  In October 1978, the veteran was evaluated for 
hives and history of urticaria.  The diagnosis was urticaria 
"?" secondary to immune complexes or complement activation.  
The evidence for the first period of service clearly 
demonstrates that the veteran was diagnosed with angioedema 
and urticaria apparently with an allergic component.  

Records for the second period of service, from August 1985 to 
August 1997, reflect that the veteran was evaluated for 
chronic eye redness of 2 years duration in November 1985.  
The assessment reflects spheroidal degeneration.  In November 
1989, the veteran developed a diffuse erythematous rash 
attributed to Bactrim for the treatment of a urinary tract 
infection.  The assessment at that time reflects, inter alia, 
probable hypersensitivity rash and rule out possible drug 
allergy.  In April 1991, the veteran was evaluated on 
numerous occasions for, inter alia, itchy eyes and facial 
swelling.  The assessments included allergic rhinitis, 
allergic conjunctivitis, bilateral periorbital swelling: 
allergic"?", systemic allergic response, eyelid dermatitis, 
and allergic conjunctivitis/ dermatitis both eyes.  The 
symptoms were treated with Hismanal, Atarax, Seldane, 
optichrome (sic), and other steroids.  The veteran was seen 
again in May and June 1991, the diagnoses were contact 
dermatitis, acute flare and facial dermatitis with angular 
cheilitis "?" etiology.  Treatment records dated in 
November and December 1996 reflect status post allergic 
rhino-conjunctivitis.  The master problem list reflects 
allergic syndrome and that the onset of the allergic rhino-
conjunctivitis was 1972.  The veteran reported having or 
having had hayfever and skin diseases on the report of 
medical history completed for separation in June 1997.  The 
addendum to the report of medical examination completed by a 
physician reflects hayfever [since] 1971 due to allergies.  
Other entries dated in June 1997 and August 1997 reflect 
stuffy nose, sneezing, watery eyes, puffy or swollen eyes, 
itching of the eyes, nose, and palate; and that the symptoms 
were not completely controlled with medications.  The 
assessment reflects seasonal allergic rhinitis (SAR) and 
perennial allergic rhinitis (PAR).  The Board observes that 
the service medical records also reflect the chronic use of 
antihistamines and steroids for allergies/ allergic 
responses, to include angioedema.  Regardless of the various 
diagnoses attributed to the eyelid, lip, and facial swelling, 
these medical records demonstrate that the symptoms 
documented during the first period of service continued.  

Turning next to the VA compensation and pension examination 
accorded the veteran in September 1997, the report reflects 
that the service medical records were not available for 
review.  At this juncture, the Board emphasizes that it is in 
the province of medical professionals to provide medical 
opinions based on an examination of the veteran and a review 
of the clinical findings.  See Madden v. Gober, 125 F.3d 1477 
(Fed. Cir. 1997).  The report reflects by history that the 
veteran noticed swelling around her eyes, frequent swelling 
involving her lips, and that the frequency of the swelling 
varied, occurring every couple of months.  She reported that 
the last time the swelling occurred was in June 1997.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The examiner noted that the swelling was 
aggravated by allergens and was alleviated by Actifed and 
"CTM".  The objective findings reflect that there was no 
evidence of angioedema on the examination "today."  The 
Board observes that while the VA examination did not yield a 
diagnosis of rhinitis, the veteran's symptoms of swelling 
were diagnosed as angioedema.  It is apparent from a review 
of the record that the diagnosis of angioedema was based on 
the examination of the veteran and the interview.  

Notwithstanding the fact that the VA examiner was not able to 
review the veteran's military records, the Board observes 
that the veteran's report of her symptoms in September 1997 
was consistent with the evidence of record.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992) ("Board's task 
includes determining the credibility of evidence").  The 
Board views the veteran's observations and supporting 
documentation, to include the recent diagnosis of angioedema 
on VA examination, as competent to establish the required 
nexus between the symptoms of swelling in-service and the 
current diagnosis of angioedema.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); Grover v. West, 12 Vet. App. 
109 (1999).  Seeing that the evidence demonstrates that 
angioedema, also diagnosed as angioneurotic edema, was 
treated in service, it is in the Board's judgment that all 
reasonable doubt is resolved in favor of the veteran as 
regards the incurrence of angioedema / angioneurotic edema.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b).  As in this 
case, when all of the evidence of record, including that 
pertinent to service, establishes that the disease was 
incurred during service, then service connection for 
angioedema/ angioneurotic edema is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for angioedema is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

